Case 2:20-cv-01638-DWL Document 14 Filed 08/24/20 P 8

REQUEST BY NON-PRISONER PRO SE PART

FOR ELECTRONIC NOTICING
2:20-cv-01638-DWL

Case Number

 

This form is to be used when requesting notice of filings be received electronically. “The
following information is required:

 

Personal Information

 

 

 

 

First Name John Middle Name

Last Name Doe Generation
Address

City State Zip Code

 

Telephone Number

 

Type of personal computer and related software/equipment required:

Personal computer running a standard platform such as Windows or Mac OSX
Internet access (high speed is recommended)

A Web browser (Microsoft Internet Explorer 7.0 or 6.0 or Mozilla Firefox 2 or 1.5)
Adobe Acrobat Reader is needed for viewing e-filed documents

E-mail address designated for noticing:
PBA-Hater@protonmail.com

 

Note: You must promptly notify the Clerk’s Office, in writing, if there is a change in your
designated e-mail address.

E-mail type:
HTML — Recommended for most e-mail clients
[| Plain Text — Recommended for e-mail accounts unable to process HTML e-mail

By submitting this request form, the undersigned consents to electronic service and waives the
right to personal service and service by first class mail pursuant to Federal Rule of Civil
Procedure 5(b)(2), except with regard to service of a summons and complaint.

When a filing is entered on the case docket, a party who is registered for electronic noticing will
receive a Notice of Electronic Filing in his/her designated e-mail account. The Notice of
Electronic Filing will allow one free look at the document, and any attached .pdf may be printed
or saved. After the free look viewing, a user must have a PACER account to query documents in
the case. To register for PACER, a user must complete the on-line form or submit a registration
form available on the PACER website http://www.pacer.gov.

ParticipagiSignature —

   
   

August 24, 2020
Date

 

___ L@ DGD
____ GORY

AUG 2 4 2929 f

CLEAK U 8 DISTRICT GQUMT
DISTRICT OF ARIZONA
————- DEPUTY }

  
  

\
i
